UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1769



MEHARI GILAMARIAM NEGUSSE,

                                                          Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION      SERVICE;
JOHN ASHCROFT, Attorney General,

                                                         Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-908-300)


Submitted:   March 18, 2003                 Decided:   March 26, 2003


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jeffrey Kantor, Arlington, Virginia, for Petitioner.    Robert D.
McCallum, Jr., Assistant Attorney General, John C. Cunningham,
Senior Litigation Counsel, Shelley R. Goad, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mehari Gilamariam Negusse, a native and citizen of Eritrea,

seeks review of a decision of the Board of Immigration Appeals

summarily affirming the immigration judge’s (IJ’s) denial of his

applications for asylum and withholding of removal.*      We reject

Negusse’s challenge to the summary affirmance without opinion

procedure authorized in 8 C.F.R. 3.1(a)(7) (2002).    See Albathani

v. INS, 318 F.3d 365, 376-79 (1st Cir. 2003).

     The decision to grant or deny asylum relief is conclusive

“unless manifestly contrary to the law and an abuse of discretion.”

8 U.S.C. § 1252(b)(4)(D) (2000).     We conclude that the record

supports the IJ’s conclusion that Negusse failed to establish his

eligibility for asylum.   See 8 C.F.R. § 208.13(a) (2002); Gonahasa

v. INS, 181 F.3d 538, 541 (4th Cir. 1999).   As the decision in this

case is not manifestly contrary to law, we cannot grant the relief

Negusse seeks.

     We accordingly deny the petition for review. We dispense with

oral argument because the facts and legal arguments are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                     PETITION DENIED


     *
       As Negusse does not argue withholding of removal on appeal,
we do not address it.


                                 2